Title: From Thomas Jefferson to Philip Mazzei, 2 August 1791
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
Philadelphia Aug. 2. 1791.

Your favor of Sep. 3. 1790. came to hand Dec. 15. and that of Apr. 12. is just recieved.
I inclose you a letter from Dohrman forwarded me by Mr. Madison from New York. He thinks that Dohrman’s expectations of making payment, within any short time, are not to be counted on, but that the land mortgaged is a solid security for the debt ultimately.—I inclose you a copy of Mr. Blair’s account. He paid me the balance of £8–14–6-¾ Virginia currency = 157₶-2 for which you are to debit me.—As I have little chance of ever seeing Bowdoin again, or the note of mine to you which he possessed, tho’ unindorsed, I credit you it’s amount as I formerly mentioned.—I inclose you copies of the papers you gave me on my departure from Paris, according to the desire expressed in your letter of Sep. 3.—I wrote yesterday morning to E. Randolph to inform him of this opportunity of answering your letter, and that I would take care of it. If his letter comes in time, I will inclose it. If he does not write, it will be because the Supreme court met yesterday and engages him. I must leave to him to inform you as to the prospect in Forster Webb’s affair.—You will see in Mr. Blair’s account that he received from George Nicholas the £6–2 paid by Garth. Nicholas indeed seems to have charged it to you twice, which was an error. However neither that nor any  other matter of account is worth enquiring into as to him, as he has settled that and all his immense debts by an insolvency and retirement to Kentuckey.—Mr. Blair consulted with me this day on the subject of your Virginia certificates, which, settled by the depreciation table, are between two and three thousand dollars. The question was whether he should transfer them to the funds of the general government, as is allowed if desired. Virginia, like the other states, has abandoned the idea of providing for these debts since they have been assumed by the general government. If transmuted into the paper of the U.S. four ninths will be at 6. per cent interest, payable as it arises, and may now be sold for 20/ the pound cash. Two ninths will be at 3. per cent, payable as it arises, and may now be sold for 12/ the pound cash. The remaining three ninths is to be at 6. per cent. after 10 years, and may now be sold for 12/ the pound. You will ask why all this gibberish and nonsense? Were the two ninths and the three ninths a less sacred debt than the four ninths? I know no reason but that they might be a puzzle like the funds of England. Mr. Blair and myself both concur in opinion to turn your paper into Continental. You may then if you please turn the four ninths into cash at above par, and by letting the rest lie they will rise to a higher price. But we will consult with E. R. and also have J. M’s opinion if it can be got from N. York before Mr. Blair leaves this place.—I shall go to Monticello in September, and then certainly sell Colle. A twelvemonth’s credit must be given, or the sale would suffer much. I will take care to have the money in sure hands. I presume you may count on about £150.—There is at present a symptom of the trade at Richmond ceasing to climb up Shockoe-hill. It is at present fixed at the foot of that hill. This gives a hope it may take it’s natural course down the river, and raise the value of your lots from the annihilation into which they had fallen. As to these then, I think it prudent to wait awhile.—I will continue to press Mr. Eppes to secure Hylton’s debt if possible.—I have thus, I think, gone through every article of your affairs, as far as I am conusant of them.—A word now of my own. Barrois is the real debtor for the money due to me for the map. Tho’ he cannot pay money, perhaps he can give me books to that amount. If he has the Byzantine historians, Gr. and Lat. printed at Paris, it would pay the debt. If he has not, then any other saleable books, reasonably valued. If you can save me this, it will be so much got out of the fire.—I am sincerely glad that you have got under the wings of the Diet as well as of the king, and equally so that you take the prudent resolution of not spending your whole allowance. I am in an office of infinite labour, and as disagreeable  to me as it is laborious. I came into it utterly against my will, and under the cogency of arguments derived from the novelty of the government, the necessity of it’s setting out well &c.; but I pant after Monticello and my family, and cannot let it be long before I join them. My elder daughter is well, happy in her marriage and living at Monticello. She has made me a grandfather. The younger one is with her, but will come here with me. Your friends all well, as far as I recollect. Present me affectionately to the Dutchess Danville, the D. and Dss. de la Rochefoucault. I have left so much of my affection there, that I but half exist here. Adieu, my dear Sir. Your affectionate friend & servt,

Th: Jefferson

